DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,546,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus of that which the patent claims. 
Claims 1-3, 5-13 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,864,893. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus of that which the patent claims. 

Claims 1-3, 5-13 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,718,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus of that which the patent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12 and 20 contain the limitations “single crosslinking agent” such as “monomeric and polymeric polycarboxylic acid with anhydride,” and “wherein the binder composition is devoid of additional crosslinking agents.” It is unclear as to the number of individual components which qualify as a “single crosslinking agent.” For example are 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10 and 12-13, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pacorel (US 2012/0133073).
Pacorel teaches a binder based on molasses which incorporates polymeric and monomeric polycarboxylic acids with anhydrides (abstract, paragraph [0027]) for bonding textiles made of glass (¶11). Pacorel teaches examples of the polymeric polycarboxylic acid includes polyacrylic acid (¶27) and examples of the monomeric acid include citric acid (¶33). Pacorel does not teach that the composition comprises ammonia (Id., 0056]). Pacorel teaches that the pH may be between 3  and 7 (Id., paragraph [0049]). Pacorel further teaches the molasses may be completely substituted by maltodextrin (¶24) which a dextrose equivalent of 5-100 (¶25). Furthermore, the term maltodextrin is well known in the art as referring to Dextrin having a D.E. value between 3 and 20 and a molecular weight between 505 and 5775 g/mol which overlaps the claimed ranges. It would have been obvious to the person having ordinary skill in the art to maltodextrin instead of molasses because Pacorel specifically teaches all of the molasses may be substituted by maltodextrin, it further would have been obvious to use a combination of citric acid and polyacrylic acid because Pacorel teaches both as suitable for the acid component. The DE number taught by Pacorel overlaps that of claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Pacorel further teaches the range for the carbohydrate component is from 38-76%, the amount of the polymeric polycarboxylic acid is from 0-38%, the total of the monomeric polycarboxylic acid is from 3-57%, the total crosslinking agent is from 19-57%, and the catalyst is 5-24% (Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Pacorel renders obvious claims 1, 3, 5, and 12.
With respect to claim 6, Pacorel teaches the catalyst can be sodium hypophosphite (¶49).
With respect to claims 8, Pacorel teaches a silane coupling agent in an amount of 0.1 to about 1 percent by weight (¶41-42).
With respect to claim 10, Pacorel teaches glycerol may be included in the polyacrylic acid (¶29).
With respect to claims 7 and 9, Pacorel fails to teach the limitations of the claims. However, each depends from claim 5 which does not positively require a possess aid or a biocide. As such claims 7 and 9 are met because the limitations are only required when the composition includes possess aid or a biocide.
With respect to claim 13, it is expected the reaction product of the above combination would be a polyester as the reactants are the same as those used by Applicant.
With respect to claim 16, the claim states that the binder in a cured state possesses such a color, however, the claims describe the binder in a non-cured state. Therefore, this limitation does not further limit the claimed invention. Applicant states that the color of the binder results from using a maltodextrin having a dextrose equivalent number from 2 to 14 in combination with the recited crosslinking agents. As such, since the limitations of the binder composition are met, the color properties resulting from the cure of said composition must also be met.
Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive. Applicant argues that Pacorel teaches multiple crosslinking agents and therefore does not meet the limitations of the claims. Examiner respectfully disagrees. As set forth above, the claimed limitations provide for a single crosslinking agent being a combination of both monomeric and polymeric carboxylic acid. Therefore the limitations of the claims are met. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786